Name: Decision No 1/94 of the EC-Turkey Association Council of 19 December 1994 concerning the application of Article 3 of the Additional Protocol to the Ankara Agreement to goods obtained in the Member States of the Community
 Type: Decision
 Subject Matter: tariff policy;  EU finance;  European construction;  Europe
 Date Published: 1994-12-31

 Avis juridique important|21994D1231(16)Decision No 1/94 of the EC-Turkey Association Council of 19 December 1994 concerning the application of Article 3 of the Additional Protocol to the Ankara Agreement to goods obtained in the Member States of the Community Official Journal L 356 , 31/12/1994 P. 0023 - 0023DECISION No 1/94 OF THE EC-TURKEY ASSOCIATION COUNCIL of 19 December 1994 concerning the application of Article 3 of the Additional Protocol to the Ankara Agreement to goods obtained in the Member States of the Community (94/905/EC)THE EC-TURKEY ASSOCIATION COUNCIL, Having regard to the agreement creating an association between the European Economic Community and Turkey, Having regard to the Additional Protocol to the abovementioned agreement, and in particular Article 3 thereof, Whereas the admission of goods obtained in the European Community under the conditions referred to in Article 3, paragraph 1 of the Additional Protocol to the benefit of the provisions of Title I, Chapter I, Section I and of Chapter II of the aforementioned Protocol, is subject to the collection, in the exporting State, of a compensatory levy the rate of which is a function of the tariff reduction granted to these goods in Turkey; Whereas, at its 34th meeting on 8 November 1993, the EC-Turkey Association Council, in a resolution concerning the customs union, reiterated the determination of both parties to take the implementing decisions in sufficient time to enable customs union to be operative in 1995; Whereas, on 1 January 1994, Turkey carried out a new reduction of the customs duties for the goods subject to the arrangements provided for in Article 10 of the Additional Protocol, which has raised the total rate of the reductions which Turkey has carried out to 90 % on the 12-year list and to 80 % on the 22-year list; whereas, consequently, the percentage of common customs tariff duties to be taken into account for the determination of the compensatory levy to be collected at time of export from the Community to Turkey should be fixed at 90 for the 12-year list and 80 for the 22-year list; Whereas, for the products covered by the Treaty establishing the European Coal and Steel Community, it should be specified that the above percentages apply to the duties of the ECSC unified tariff, HAS DECIDED AS FOLLOWS: Article 1 1. As from the date of entry into force of this Decision, the percentage of Common Customs Tariff duties to be taken into consideration for the determination of the compensatory levy referred to in Article 3 of the Additional Protocol shall be fixed, for goods obtained in the Community Member States, at 90 for those on the 12-year list and at 80 for those on the 22-year list. 2. The percentages referred to in paragraph 1 will be increased in line with the successive reductions made by Turkey. The Association Council must be informed of the dates of application of the new percentages. Article 2 In respect of goods in the manufacture of which products covered by the European Coal and Steel Community have been incorporated, the percentages referred to in Article 1 shall apply to the customs duties of the unified tariff of the ECSC in respect of those products. Article 3 This Decision shall enter into force three months after the date of its adoption. Done at Brussels, 19 December 1994. For the Association Council The President K. KINKEL